BAZELON, Chief Judge,
dissenting:
I cannot agree that armored-car guards can reasonably be considered to be guards within the meaning of § 9(b)(3). The legislative history clearly reflects, and the early Board cases recognized,1 that § 9(b)(3) marks an extremely narrow exception to the National Labor Act’s general policy of employee free choice.2 In adopting this exception, Congress had in mind “plant policemen and guards [who] prevent disorders and report misconduct of employees and of unions and their members.” H.Rep.No.245, 80th Cong., 1st Sess., 1947, p. 16. Employers, of course, need the undivided loyalty of employees basically charged with keeping the peace and protecting the plant. Appli*202cation of the statutory exception here goes far beyond that purpose.3
Under my view of the case, there is no need to reach the second issue, and I offer no views on its proper resolution.

. Brink’s Inc., 77 N.L.R.B. 1182 (1948); American District Telegraph Co., 89 N.L.R.B. 1228 (1950).


. “We accepted a provision regarding plant guards. We had exempted foremen in the Senate Bill, but we had not exempted guards. The House Bill exempted plant guards, and also time study employees and personnel forces. We did not accept any of those provisions, except that as to plant guards we provided that they could have the protection of the Wagner Act only if they had a union separate and apart from the union of the general employees.” (remarks of Sen. Taft), II NLRB, Legislative History of the Labor Management Relations Act, 1947, at 1544 (1948).
“By the provisions of the House Bill plant guards were completely excluded from the Wagner Act. We compromised with the House by providing that they should have the protection of the Wagner Act, but in a separate unit from the workers in the plants. That is certainly a change — although a minor one, nevertheless a reasonable one — and certainly it is a compromise with the extreme position taken by the House.” (remarks of Sen. Taft), id. at 1572.


. The Board’s rationale would even apply to delivery-men:
The danger of divided loyalty which Congress sought to eliminate may not be quite so far-reaching in the case of armored-car guards, but it is, nevertheless, present. A conflict of loyalty could arise, for example, if the guards should be called upon to deliver money or valuables to one of their customers whose employees were represented by the same union as represented the armored-car guards and the employees of the customer were on strike and picketing the premises of the customer.
In Armored Motor Service Co., Inc., 106 N.L. R.B. 1139, 1140 (1953).